TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 7, 2017



                                      NO. 03-14-00801-CV


     The University of Texas System and The University of Texas at Dallas, Appellants

                                                v.

         Ken Paxton, Attorney General of Texas; and Marilyn Cameron, Appellees




         APPEAL FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
         REVERSED AND REMANDED -- OPINION BY JUSTICE BOURLAND




This is an appeal from the judgment signed by the trial court on November 24, 2014. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s judgment. Therefore, the Court reverses the trial court’s judgment and remands the

case to the trial court for further proceedings. The appellees shall pay all costs relating to this

appeal, both in this Court and in the court below.